UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54563 PREMIER BIOMEDICAL, INC. (Exact name of registrant as specified in its charter) Nevada 27-2635666 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 31374 El Paso, TX 79930 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (814) 786-8849 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes¨ No¨ Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 12, 2015, there were 22,541,753 shares of common stock, $0.00001 par value, issued and outstanding. PREMIER BIOMEDICAL, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 4 ITEM 1 Financial Statements. 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk. 24 ITEM 4 Controls and Procedures. 24 PART II – OTHER INFORMATION 26 ITEM 1 Legal Proceedings. 26 ITEM 1A Risk Factors. 26 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds. 26 ITEM 3 Defaults Upon Senior Securities. 26 ITEM 4 Mine Safety Disclosures. 26 ITEM 5 Other Information. 26 ITEM 6 Exhibits. 27 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward looking statements include the information concerning our possible or assumed future results of operations set forth under the heading: “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward looking statements. Readers are cautioned not to put undue reliance on any forward looking statements. 3 ITEM 1 Financial Statements PREMIER BIOMEDICAL, INC. CONDENSED BALANCE SHEETS June 30, December 31, 2015 2014 (Unaudited) ASSETS Current assets: Cash $ 26,492 $ 102,599 Prepaid expenses 8,333 9,450 Loan origination costs 4,318 3,473 Total current assets 39,143 115,522 Property and equipment, net 4,350 5,109 Total assets $ 43,493 $ 120,631 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 237,892 $ 147,491 Accounts payable, related parties 40,594 25,299 Accrued interest 8,896 721 Convertible notes payable, net of discounts of $52,723 and $71,621at June 30, 2015 and December 31, 2014, respectively 133,064 14,879 Total current liabilities 420,446 188,390 Total liabilities 420,446 188,390 Commitments and contingencies - - Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 sharesauthorized, no shares issued and outstanding - - Common stock, $0.00001 par value, 300,000,000 sharesauthorized, 22,138,706 shares issued and outstandingat June 30, 2015 and December 31, 2014, respectively 221 218 Additional paid in capital 10,022,447 8,127,649 Accumulated deficit (10,399,621 ) (8,195,626 ) Total stockholders' equity (deficit) (376,953 ) (67,759 ) Total liabilities and stockholders' equity (deficit) $ 43,493 $ 120,631 See accompanying notes to financial statements. 4 PREMIER BIOMEDICAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, 2015 2014 2015 2014 Revenue $ - $ - $ - $ - Operating expenses: Research and development 56,871 52,220 173,673 54,962 General and administrative 25,498 40,297 48,798 88,114 Professional fees 804,614 117,312 1,890,946 344,604 Total operating expenses 886,983 209,829 2,113,417 487,680 Net operating loss (886,983 ) (209,829 ) (2,113,417 ) (487,680 ) Other expense: Interest expense (49,577 ) - (90,578 ) (29,455 ) Total other expenses (49,577 ) - (90,578 ) (29,455 ) Net loss $ (936,560 ) $ (209,829 ) $ (2,203,995 ) $ (517,135 ) Weighted average number of common shares outstanding - basic and fully diluted 21,819,917 20,300,039 21,788,719 19,639,502 Net loss per share - basic and fully diluted $ (0.04 ) $ (0.01 ) $ (0.10 ) $ (0.03 ) See accompanying notes to financial statements. 5 PREMIER BIOMEDICAL, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2015 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (2,203,995 ) $ (517,135 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 759 466 Amortization of loan origination costs 4,905 - Imputed interest on non-interest bearing related party debts - 134 Amortization of debt discounts 77,498 - Stock based compensation, related parties 1,523,103 - Stock based compensation 291,635 229,651 Decrease (increase) in assets: Prepaid expenses 1,117 (26,243 ) Increase (decrease) in liabilities: Accounts payable 90,401 (79,581 ) Accounts payable, related parties 15,295 (22,622 ) Accrued interest 8,175 (3,298 ) Net cash used in operating activities (191,107 ) (418,628 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible notes payable 115,000 - Repayments on notes payable, related parties - (109,000 ) Proceeds from the sale of common stock - 711,250 Net cash provided by financing activities 115,000 602,250 NET CHANGE IN CASH (76,107 ) 183,622 CASH AT BEGINNING OF PERIOD 102,599 15,800 CASH AT END OF PERIOD $ 26,492 $ 199,422 SUPPLEMENTAL INFORMATION: Interest paid $ - $ 32,619 Income taxes paid $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES: Discount on beneficial conversion feature on convertible note $ 52,563 $ - Value of shares issued for conversion of debt $ 27,500 $ - See accompanying notes to financial statements. 6 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) Note 1 – Basis of Presentation and Significant Accounting Policies Basis of Presentation The accompanying unaudited, condensed financial statements of Premier Biomedical, Inc. (“the Company”) have been prepared pursuant to rules and regulations of the Securities and Exchange Commission (“SEC”) and, therefore, do not include all information and footnote disclosures normally included in audited financial statements. However, these statements reflect all adjustments, consisting of normal recurring adjustments, which in the opinion of management are necessary for fair presentation of the information contained therein. It is suggested that these statements be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-K for the year ended December31,2014. JOBS Act We are an “emerging growth company” as defined in the recently-enacted JOBS Act, and we are eligible to take advantage of certain exemptions from various reporting and disclosure requirements that are applicable to public companies that are not “emerging growth companies.” As an “emerging growth company” under the JOBS Act, we are permitted to, and intend to, rely on exemptions from certain reporting and disclosure requirements, which may make our future public filings different than that of other public companies. Section 107 of the JOBS Act provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain new accounting standards until those standards would otherwise apply to private companies. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the JOBS Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. We will remain an “emerging growth company” until the earliest of: (i) the last day of the fiscal year during which we had total annual gross revenues of $1billion or more, (ii) the last day of the fiscal year following the fifth anniversary of the date of the first sale of our common stock pursuant to an effective registration statement, (iii) the date on which we have, during the previous 3-year period, issued more than $1billion in non-convertible debt or (iv) the date on which we are deemed a “large accelerated filer” as defined under the federal securities laws. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company maintains cash balances in non-interest-bearing accounts, which do not currently exceed federally insured limits. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents. Patent Rights and Applications Patent rights and applications costs include the acquisition costs and costs incurred for the filing of patents. Patent rights and applications are amortized on a straight-line basis over the legal life of the patent rights beginning at the time the patents are approved. Patent costs for unsuccessful patent applications are expensed when the application is terminated. 7 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) Fair Value of Financial Instruments Under FASB ASC 820-10-05, the Financial Accounting Standards Board establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement reaffirms that fair value is the relevant measurement attribute. The adoption of this standard did not have a material effect on the Company’s financial statements as reflected herein. The carrying amounts of cash, prepaid expenses and accrued expenses reported on the balance sheet are estimated by management to approximate fair value primarily due to the short term nature of the instruments. Basic and Diluted Loss Per Share The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss adjusted on an “as if converted” basis, by the weighted average number of common shares outstanding plus potential dilutive securities. For the periods presented, potential dilutive securities had an anti-dilutive effect and were not included in the calculation of diluted net loss per common share. Stock-Based Compensation Under FASB ASC 718-10-30-2, all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. The Company’s stock based compensation consisted of the following during the six months ended June30,2015 and2014, respectively: June 30, June 30, 2015 2014 Common stock issued for services $ - $ 179,900 Warrants issued for services 291,635 49,751 Warrants issued for services, related parties 1,523,103 - Total stock based compensation $ 1,814,738 $ 229,651 Revenue Recognition Sales on fixed price contracts are recorded when services are earned, the earnings process is complete or substantially complete, and the revenue is measurable and collectability is reasonably assured. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue from sales in which payment has been received, but the earnings process has not occurred. Sales have not yet commenced. Advertising and Promotion All costs associated with advertising and promoting products are expensed as incurred. These expenses were $18,763 and $68,055 for the six months ended June30,2015 and 2014, respectively. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. A valuation allowance is provided for significant deferred tax assets when it is more likely than not, that such asset will not be recovered through future operations. 8 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) Uncertain Tax Positions In accordance with ASC 740, “Income Taxes” (“ASC 740”), the Company recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be capable of withstanding examination by the taxing authorities based on the technical merits of the position. These standards prescribe a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. These standards also provide guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. Various taxing authorities periodically audit the Company’s income tax returns. These audits include questions regarding the Company’s tax filing positions, including the timing and amount of deductions and the allocation of income to various tax jurisdictions. In evaluating the exposures connected with these various tax filing positions, including state and local taxes, the Company records allowances for probable exposures. A number of years may elapse before a particular matter, for which an allowance has been established, is audited and fully resolved. The Company has not yet undergone an examination by any taxing authorities. The assessment of the Company’s tax position relies on the judgment of management to estimate the exposures associated with the Company’s various filing positions. Recent Accounting Pronouncements In April 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2015-03, Interest–Imputation of Interest (Subtopic 835-30) (“ASU 2015-03”), which changes the presentation of debt issuance costs in financial statements. ASU 2015-03 requires an entity to present such costs in the balance sheet as a direct deduction from the related debt liability rather than as an asset. Amortization of the costs will continue to be reported as interest expense. It is effective for annual reporting periods beginning after December15,2016. Early adoption is permitted. The new guidance will be applied retrospectively to each prior period presented. The Company is currently in the process of evaluating the impact of adoption of ASU 2015-03 on its balance sheets. In May 2014, the FASB issued ASU No.2014-09, Revenue from Contracts with Customers (“ASU 2014-09”), which supersedes the revenue recognition requirements in Topic 605, Revenue Recognition, including most industry-specific revenue recognition guidance throughout the Industry Topics of the Codification. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration that is expected to be received for those goods or services. ASU 2014-09 is effective for annual reporting periods beginning after December15,2016, including interim periods within that reporting period, and early application is not permitted. ASU 2014-09 allows for either full retrospective or modified retrospective adoption. We do not expect the adoption of the new provisions to have a material impact on our financial condition or results of operations. No other new accounting pronouncements, issued or effective during the six months ended June 30, 2015, have had or are expected to have a significant impact on the Company’s financial statements. Note 2 – Going Concern As shown in the accompanying financial statements, the Company has no revenues, incurred net losses from operations resulting in an accumulated deficit of $10,399,621, and had negative working capital of ($381,303) at June30,2015. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company is currently seeking additional sources of capital to fund short term operations. The Company, however, is dependent upon its ability to secure equity and/or debt financing and there are no assurances that the Company will be successful; therefore, without sufficient financing it would be unlikely for the Company to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of any uncertainty as to the Company’s ability to continue as a going concern. The financial statements also do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. 9 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) Note 3 – Related Parties Accounts Payable The Company owed $25,512 and $11,069 as of June30, 2015 and December 31, 2014, respectively, to entities owned by the Chairman of the Board of Directors. The amounts are related to patent costs paid by the Chairman on behalf of the Company. The Company owed $1,164 and $465 as of June30, 2015 and December 31, 2014, respectively, to the Company’s CEO for reimbursable expenses. The Company owed $13,765 and $13,765 as of June30, 2015 and December 31, 2014, respectively, to one of the Company’s Board of Directors for reimbursable expenses. The Company owed $153 and $-0- as of June30, 2015 and December 31, 2014, respectively, to another one of the Company’s Board of Directors for reimbursable expenses. Warrants A total of $1,523,103 and $-0- of previously issued warrants were amortized and expensed to professional fees as stock-based compensation during the six months ending June30,2015 and2014, respectively. Note 4 – Patent Rights and Applications The Company amortizes its patent rights and applications on a straight line basis over the expected useful technological or economic life of the patents, which is typically 17 years from the legal approval of the patent applications. As of January 1, 2013, the Company has elected to expense all of their patent rights and application costs due to difficulties associated with having to prove the value of their future economic benefits. All patent applications are currently pending and the Company has no patents that have yet been approved. It is the Company’s policy that it performs reviews of the carrying value of its patent rights and applications on an annual basis. On March 4, 2015, we entered into a Patent License Agreement (“PLA”) with the University of Texas at El Paso (“UTEP”) regarding our joint research and development of CTLA-4 Blockade with Metronomic Chemotherapy for the Treatment of Breast Cancer. This is the first PLA with UTEP following our Collaborative Agreement with them dated May9,2012, and memorializes the joint ownership of the applicable patent and the financial and other terms related thereto. On June 19, 2015, we entered into Amendment No. 1 to this Agreement, pursuant to which we explicitly included Provisional Patent Application No. 62/161,116 entitled, “Anti-CTLA-4 Blockade” (the “Application”) under the definition of “Patent Rights” as set forth in the PLA. The Application was filed with the United States Patent and Trademarks Office on May 13, 2015; the underlying technology was invented by Robert Kirken and Georgialina Rodriguez, and is solely-owned by The Board of Regents of The University of Texas System. 10 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) Note 5 – Fair Value of Financial Instruments Under FASB ASC 820-10-5, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The standard outlines a valuation framework and creates a fair value hierarchy in order to increase the consistency and comparability of fair value measurements and the related disclosures. Under GAAP, certain assets and liabilities must be measured at fair value, and FASB ASC 820-10-50 details the disclosures that are required for items measured at fair value. The Company has certain financial instruments that must be measured under the new fair value standard. The Company’s financial assets and liabilities are measured using inputs from the three levels of the fair value hierarchy. The three levels are as follows: Level 1 - Inputs are unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date. Level 2 - Inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates, yield curves, etc.), and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market corroborated inputs). Level 3 - Unobservable inputs that reflect our assumptions about the assumptions that market participants would use in pricing the asset or liability. The following schedule summarizes the valuation of financial instruments at fair value on a recurring basis in the balance sheets as of June30,2015 and December31,2014, respectively: Fair Value Measurements at June 30, 2015 Level 1 Level 2 Level 3 Assets Cash $ 26,492 $ - $ - Total assets 26,492 - - Liabilities Convertible note payable, net of discounts - 133,064 - Total liabilities - 133,064 - $ 26,492 $ (133,064 ) $ - Fair Value Measurements at December 31, 2014 Level 1 Level 2 Level 3 Assets Cash $ 102,599 $ - $ - Total assets 102,599 - - Liabilities Convertible note payable, net of discounts - 14,879 - Total liabilities - 14,879 - $ 102,599 $ (14,879 ) $ - The fair values of our related party debts are deemed to approximate book value, and are considered Level2 inputs as defined by ASC Topic 820-10-35. There were no transfers of financial assets or liabilities between Level 1, Level 2 and Level 3 inputs for the six months ended June30,2015 or the year ended December31,2014. 11 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) Note 6 – Convertible Notes Payable Convertible notes payable consist of the following at June30,2015 and December31,2014, respectively: June 30, December 31, 2015 2014 On February 24, 2015, we entered into a Securities Purchase Agreement with AdarBays,LLC (“Adar Bays”), pursuant to which we sold to Adar Bays an 8% Convertible Promissory Note in the original principal amount of $44,100.00 (the “First Adar Note”). The Note has a maturity date of February24,2016, and is convertible after 180 days into our common stock at the higher of (i) $0.001 cents per share or (ii) 70% of the average of the two (2) lowest closing prices of our common stock for the fifteen (15) trading days prior to receipt of a conversion notice from Adar Bays. The shares of common stock issuable upon conversion of the Note will be restricted securities as defined in Rule 144 promulgated under the Securities Act of 1933. The Note can be prepaid by us at a premium as follows: (a) between 1and30 days after issuance – 115% of the principal amount; (b) between 31 and 60 days after issuance – 121% of the principal amount; (c) between 61 and 90 days after issuance – 127% of the principal amount; (d) between 91 and 120 days after issuance – 133% of the principal amount; (e) between 121 and 150 days after issuance – 139% of the principal amount; and (f) between 151 and 180 days after issuance – 140% of the principal amount. There is no right to pre-payment after 180 days. The purchase and sale of the Note closed on March 2, 2015, the date that the purchase price was delivered to us. $ 44,100 $ - On January 30, 2015, we entered into a Securities Purchase Agreement with LG Capital Funding, LLC (“LG Capital”), pursuant to which we sold to LG Capital a 8% Convertible Promissory Note in the original principal amount of $82,687.00 (the “ Second LG Note”). The Note has a maturity date of January29,2016, and is convertible after 180 days into our common stock at the higher of (i) $0.001 cents per share or (ii) 70% of the average of the two (2) lowest closing bid prices of our common stock for the fifteen (15) trading days prior to receipt of a conversion notice from LG Capital. The shares of common stock issuable upon conversion of the Note will be restricted securities as defined in Rule 144 promulgated under the Securities Act of 1933. The Note can be prepaid by us at a premium as follows: (a) between 1 and 30 days after issuance – 115% of the principal amount; (b) between 31 and 60 days after issuance – 121% of the principal amount; (c) between 61 and 90 days after issuance – 126% of the principal amount; (d) between 91 and 120 days after issuance – 132% of the principal amount; (e) between 121 and 150 days after issuance – 138% of the principal amount; and (f) between 151 and 180 days after issuance – 140% of the principal amount. There is no right to pre-payment after 180 days. The purchase and sale of the Note closed on January30,2015, the date that the purchase price was delivered to us. 82,687 - On November 25, 2014, the Company received an unsecured loan from Typenex Co-Investment, LLC (“First Typenex Note”) in the amount of $86,500, bearing interest at 10%, maturing on August25,2015, in exchange for net proceeds of $75,000 after the deduction of $4,000 of loan origination costs and an original issue discount (“OID”) of $7,500. The Company also issued Typenex warrants to purchase 351,455 shares of common stock at a strike price of $0.18 per share over a five year term from the date of investment. The principal and interest is convertible into shares of common stock at the discretion of the note holder at the lesser of (i) $0.18 per share, or (ii) 70% (the “Conversion Factor”) multiplied by the Market Price (as defined in the Note). If the Market Price of our common stock falls below $0.10 per share after the issuance of the Note, the Conversion Factor will automatically be reduced by 5% for all conversions completed while the Market Price is below $0.10 per share. Notwithstanding the foregoing, so long as no Event of Default has occurred, the Conversion Price shall be not less than $0.0001 (the “Conversion Floor”). For the avoidance of doubt, upon the occurrence of an Event of Default, the Conversion Floor shall not apply to any future Conversions and shall be of no further force or effect. The note can be prepaid upon notice to Typenex any time prior to the first conversion at a premium of 120% of the then outstanding balance of the Note. The note carries a default interest rate of 22% per annum. The note holder elected to convert a total of $12,500 of principal in exchange for 172,812 shares of common stock on June3,2015, and $15,000 of principal in exchange for 208,719 shares of common stock on June25,2015. 59,000 86,500 Total convertible notes payable 185,787 86,500 Less unamortized debt discounts: Discount on beneficial conversion feature 39,721 32,137 Original issue discount 5,210 6,511 Discount on warrants 7,792 32,973 Convertible notes payable 133,064 14,879 Less: current portion 133,064 14,879 Convertible notes payable, less current portion $ - $ - 12 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) The Company recognized interest expense for the six months ended June30,2015 and2014, respectively, as follows: June30, 2015 June30, 2014 $ 8,175 $ - Interest on related party loans - 29,455 Amortization of loan origination costs 4,905 - Amortization of beneficial conversion feature 44,979 - Amortization of OID 7,338 - Amortization of warrants 25,181 - Total interest expense $ 90,578 $ 29,455 In addition, the Company recognized and measured the embedded beneficial conversion feature present in the convertible debts by allocating a portion of the proceeds equal to the intrinsic value of the feature to additional paid-in-capital. The intrinsic value of the feature was calculated on the commitment date using the effective conversion price of the convertible debt. This intrinsic value is limited to the portion of the proceeds allocated to the convertible debt. The aforementioned accounting treatment resulted in debt discounts equal to $58,600 and $82,500 during the six months ended June30,2015 and the year ended December31,2014, respectively. The discount, including Original Issue Discounts of $6,037 and $7,500 and Warrant Discounts of $-0- and $37,981 during the six months ended June30,2015 and the year ended December31,2014, respectively, is amortized on a straight line basis from the dates of issuance until the earlier of the stated redemption date of the debts, as noted above or the actual settlement date. During the six months ended June30,2015 and2014, the Company recorded debt amortization expense in the amount of $77,498 and $-0-, respectively, attributed to the aforementioned debt discounts. The convertible notes, consisting of total original face values of $44,100 from AdarBays,LLC, $82,687 from LGCapital Funding,LLC, and $86,500 from Typenex Co-Investment,LLC that created the beneficial conversion features carried a default provision that placed a “maximum share amount” on the note holder that can be owned as a result of the conversions to common stock by the note holder of 4.99% of the issued and outstanding shares of the Company. Adar Bays, LLC Convertible Note On February24,2015, we entered into a Securities Purchase Agreement with AdarBays,LLC, pursuant to which we sold to AdarBays an 8% Convertible Promissory Note (“First AdarBays Note”) in the original principal amount of $44,100. The First AdarBays Note has a maturity date of February24,2016, and is convertible after 180 days into our common stock at the higher of (i) $0.001 cents per share or (ii) 70% of the average of the two (2) lowest closing prices of our common stock for the fifteen (15) trading days prior to receipt of a conversion notice. The shares of common stock issuable upon conversion of the First AdarBays Note are restricted securities as defined in Rule 144 promulgated under the Securities Act of 1933. The issuance of the First AdarBays Note was exempt from the registration requirements of the Securities Act of 1933 pursuant to Rule506 of RegulationD promulgated thereunder. The purchaser was an accredited and sophisticated investor, familiar with our operations, and there was no solicitation. 13 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) The Company evaluated the First AdarBays Note and determined that the shares issuable pursuant to the conversion option were determinate due to the Fixed Conversion Price and, as such, did not constitute a derivative liability. The beneficial conversion feature discount resulting from the conversion price of $0.0473 below the market price on February24,2015 of $0.14 provided a value of $20,420, of which $7,049 and $-0- was amortized during the six months ended June30,2015 and2014, respectively. LG Capital Funding, LLC Convertible Note On January30,2015, we entered into a Securities Purchase Agreement with LGCapitalFunding,LLC, pursuant to which we sold to LGCapital an 8% Convertible Promissory Note (“Second LG Capital Note”) in the original principal amount of $82,687. The Second LG Capital Note has a maturity date of January29,2016, and is convertible after 180 days into our common stock at the higher of (i) $0.001 cents per share or (ii) 70% of the average of the two (2) lowest closing prices of our common stock for the fifteen (15) trading days prior to receipt of a conversion notice. The shares of common stock issuable upon conversion of the Second LGCapital Note are restricted securities as defined in Rule 144 promulgated under the Securities Act of 1933. The issuance of the Second LGCapital Note was exempt from the registration requirements of the Securities Act of 1933 pursuant to Rule506 of RegulationD promulgated thereunder. The purchaser was an accredited and sophisticated investor, familiar with our operations, and there was no solicitation. The Company evaluated the Second LGCapital Note and determined that the shares issuable pursuant to the conversion option were determinate due to the Fixed Conversion Price and, as such, did not constitute a derivative liability. The beneficial conversion feature discount resulting from the conversion price of $0.042 below the market price on January30,2015 of $0.14 provided a value of $32,143, of which $13,386 and $-0- was amortized during the six months ended June30,2015 and2014, respectively. Typenex Co-Investment, LLC Convertible Note On November 25, 2014, we entered into a Securities Purchase Agreement with Typenex Co-Investment, LLC, pursuant to which we sold to Typenex a 10% Convertible Promissory Note (“First Typenex Note”) in the original principal amount of $86,500. The First Typenex Note has a maturity date of August25,2015, and is convertible into our common stock at the lesser of (i) $0.18 per share, or (ii) 70% (the “Conversion Factor”) multiplied by the Market Price (as defined in the Note). If the Market Price of our common stock falls below $0.10 per share after the issuance of the Note, the Conversion Factor will automatically be reduced by 5% for all conversions completed while the Market Price is below $0.10 per share. Notwithstanding the foregoing, so long as no Event of Default has occurred, the Conversion Price shall be not less than $0.0001 (the “Conversion Floor”). For the avoidance of doubt, upon the occurrence of an Event of Default, the Conversion Floor shall not apply to any future Conversions and shall be of no further force or effect. The shares of common stock issuable upon conversion of the First Typenex Note are restricted securities as defined in Rule 144 promulgated under the Securities Act of 1933. The issuance of the First Typenex Note is exempt from the registration requirements of the Securities Act of 1933 pursuant to Rule506 of Regulation D promulgated thereunder. The purchaser was an accredited and sophisticated investor, familiar with our operations, and there was no solicitation. The Company evaluated the First Typenex Note and determined that the shares issuable pursuant to the conversion option were determinate due to the Fixed Conversion Price and, as such, does not constitute a derivative liability. The beneficial conversion feature discount resulting from the conversion price of $0.1019 below the market price on November 25, 2014 of $0.225 provided a value of $37,019, of which $24,544 and $-0- was amortized during the six months ended June30,2015 and2014, respectively. 14 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) Note 7 – Commitments and Contingencies Collaborative Patent License Agreements On May 9, 2012, the Company entered into a Collaborative Agreement with the University of Texas at El Paso. Pursuant to the terms of the Agreement, the Company will work jointly with the University to develop a series of research and development programs around its sequential-dialysis technology in the areas of Alzheimer's Disease, Traumatic Brain Injury (TBI), Chronic Pain Syndrome, Fibromyalgia, Multiple Sclerosis, Amyotrophic Lateral Sclerosis (ALS or Lou Gehrig's disease), Blood Sepsis, Cancer, Heart Attacks and Strokes. The programs will utilize the facilities at one or more of the University of Texas’ campuses. The Company will pay the University’s actual overhead for the projects, plus a negotiated facility and administration overhead expense, and 10% of all gross revenues associated with the sale, license and/or royalties of all products and treatment procedures directly affiliated with programs. Intellectual property jointly invented and developed as a result of the projects will be owned jointly by the University and the Company. The Agreement has an initial term of five (5) years, and is renewable upon mutual agreement of the parties. On March 4, 2015, we entered into a Patent License Agreement (PLA) with the University of Texas at El Paso (UTEP) regarding our joint research and development of CTLA-4 Blockade with Metronomic Chemotherapy for the Treatment of Breast Cancer. This is the first PLA with UTEP following our Collaborative Agreement with them dated May9,2012, and memorializes the joint ownership of the applicable patent and the financial and other terms related thereto. On June 19, 2015, we entered into Amendment No. 1 to this Agreement, pursuant to which we explicitly included Provisional Patent Application No. 62/161,116 entitled, “Anti-CTLA-4 Blockade” (the “Application”) under the definition of “Patent Rights” as set forth in the PLA. The Application was filed with the United States Patent and Trademarks Office on May13,2015; the underlying technology was invented by Robert Kirken and Georgialina Rodriguez, and is solely-owned by The Board of Regents of The University of Texas System. Common Stock Commitments On July 3, 2015, we entered into a consulting agreement with FBROCCO ASSESSORIA EMPRES ARIAL LTDA ASSESSORIA EMPRESARIAL LTDA, a Brazilian company ("FBROCCO"), pursuant to which FBROCCO will provide certain consulting services to us, which shall include (i) developing a relationship between us and a Brazilian-based entity that is interested in entering into a joint venture where the purpose is to import, market and sell our products in Brazil and other South American countries; and (ii) facilitating a trip for one of our officers to travel to Brazil and meet with the proposed joint venture partner and various governmental officials who have relationships that would be advantageous to the formation and success of the anticipated joint venture. In addition to a $10,000 payment made in July, we agreed to pay FBROCCO a total of 1,500,000 shares of our common stock if a successful joint venture is formed and generates One Million U.S. Dollars ($1,000,000) in gross revenues by June23,2016. 15 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) Note 8 – Changes in Stockholders’ Equity (Deficit) Convertible Preferred Stock, Series A The Company has 10,000,000 authorized shares of Preferred Stock, of which 2,000,000 shares of $0.001 par value Series A Convertible Preferred Stock (“Series A Preferred Stock”) have been designated. Each share of Series A Preferred Stock is convertible, at the option of the holder thereof, at any time after the issuance of such share into one (1) fully paid and non-assessable share of Common Stock. Each outstanding share of Series A Preferred Stock is entitled to one hundred (100) votes per share on all matters to which the shareholders of the Corporation are entitled or required to vote. The Company shall reserve and keep available out of its authorized but unissued shares of Common Stock such number of shares sufficient to effect the conversions. No shares of Series A Preferred Stock have been granted to date. No preferred shares were issued during the six months ended June30,2015. Common Stock The Company has 300,000,000 authorized shares of $0.00001 par value Common Stock. Common Stock Issuances for Debt Conversions On June 25, 2015, the Company issued 208,719 shares of common stock pursuant to the conversion of $15,000 of principal on the First Typenex Note. The note was converted in accordance with the conversion terms; therefore no gain or loss has been recognized. On June 3, 2015, the Company issued 172,812 shares of common stock pursuant to the conversion of $12,500 of principal on the First Typenex Note. The note was converted in accordance with the conversion terms; therefore no gain or loss has been recognized. Beneficial Conversion Feature On February24,2015, the Company entered into a convertible promissory note with AdarBays,LLC. The beneficial conversion feature discount resulting from the conversion price that was $0.0473 below the market price of $0.14 on the February24,2015, origination date resulted in a debt discount value of $20,420 that was recognized as additional paid in capital and was amortized on a straight line basis over the life of the loan. On January30,2015, the Company entered into a convertible promissory note with LGCapitalFunding,LLC. The beneficial conversion feature discount resulting from the conversion price that was $0.042 below the market price of $0.14 on the January30,2015, origination date resulted in a debt discount value of $32,143 that was recognized as additional paid in capital and was amortized on a straight line basis over the life of the loan. Note 9 – Common Stock Warrants Common Stock Warrants Granted On May30,2015, the Company granted cashless common stock warrants to an independent contractor to purchase a total of 500,000 shares of common stock at $0.25per share for advisory services. The warrants are exercisable over seven (7) years from May30,2015. The warrants vest in full on December1,2015. The initial estimated value using the Black-Scholes Pricing Model, based on a volatility rate of 199% and a call option value of $0.13751, was $68,756. In accordance with Accounting Standards Codification (“ASC”) 505-50, non-employee stock based compensation awards are re-measured at each period. The total fair value of the 500,000 common stock warrants using the Black-Scholes option-pricing model was re-measured at $59,384, or $0.1188 per share as of June30,2015, based on a volatility rate of 199%, a risk-free interest rate of 2.07% and an expected term of 7 years. The Company recognized a total of $9,951 and $-0- of professional fee expense during the six months ended June30,2015 and2014, respectively. 16 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) On March20,2015, the Company granted cashless common stock warrants to an independent contractor to purchase a total of 500,000 shares of common stock at $0.20per share for investor relation services. The warrants are exercisable over five (5) years from March20,2015. The warrants vest in accordance with the schedule presented below, whereby the price per share is defined by the closing bid price over three consecutive trading days: · 125,000 warrants will vest at $0.20 per share · 125,000 warrants will vest at $0.30 per share · 125,000 warrants will vest at $0.40 per share · 125,000 warrants will vest at $0.50 per share The estimated value using the Black-Scholes Pricing Model, based on a volatility rate of 204% and a call option value of $0.1166, was $58,301. The vesting period is indeterminate, therefore, the Company recognized the entire $58,301 of stock based compensation expense during the six months ended June30,2015.A total of $1,814,738 and $49,751 of warrants were amortized and expensed to professional fees as stock-based compensation during the six months ending June30,2015 and2014, respectively, including $1,523,103 during the six months ending June30,2015 related to warrants previously issued to related parties. Note 10 – Income Taxes The Company accounts for income taxes under FASB ASC 740-10, which requires use of the liability method. FASB ASC 740-10-25 provides that deferred tax assets and liabilities are recorded based on the differences between the tax bases of assets and liabilities and their carrying amounts for financial reporting purposes, referred to as temporary differences. For the six months ended June30,2015, and the year ended December31,2014, the Company incurred a net operating loss and, accordingly, no provision for income taxes has been recorded. In addition, no benefit for income taxes has been recorded due to the uncertainty of the realization of any tax assets. At June30,2015, and December31,2014, the Company had approximately $2,318,500 and $1,930,314 of federal net operating losses, respectively. The net operating loss carry forwards, if not utilized, will begin to expire in 2031. The components of the Company’s deferred tax asset are as follows: June30, December 31, 2015 2014 Deferred tax assets: Net operating loss carry forwards $ 811,475 $ 675,610 Net deferred tax assets before valuation allowance $ 811,475 $ 675,610 Less: Valuation allowance (811,475 ) (675,610 ) Net deferred tax assets $ - $ - Based on the available objective evidence, including the Company’s history of losses, management believes it is more likely than not that the net deferred tax assets will not be fully realizable. Accordingly, the Company provided for a full valuation allowance against its net deferred tax assets at June30,2015, and December31,2014, respectively. 17 Premier Biomedical, Inc. Notes to Condensed Financial Statements (Unaudited) A reconciliation between the amounts of income tax benefit determined by applying the applicable U.S. and state statutory income tax rate to pre-tax loss is as follows: June30, December 31, 2015 2014 Federal and state statutory rate 35 % 35 % Change in valuation allowance on deferred tax assets (35 %) (35 %) In accordance with FASB ASC 740, the Company has evaluated its tax positions and determined there are no uncertain tax positions. Note 11 – Subsequent Events Debt Financing, Related Parties On July 6, 2015, the Company received an unsecured loan in the amount of $10,000, due on demand, bearing interest at a simple interest rate of 8%, from the Company’s CEO. On July 6, 2015, the Company received an unsecured loan in the amount of $10,000, due on demand, bearing interest at a simple interest rate of 8%, from the Company’s Chairman of the Board. On July 6, 2015, the Company received an unsecured loan in the amount of $10,000, due on demand, bearing interest at a simple interest rate of 8%, from one of the Company’s Directors. Common Stock Issuances for Debt Conversions On August 4, 2015, the Company issued 292,181 shares of common stock pursuant to the conversion of $3,687 of principal and $147.88 of interest on the First LG Capital Note. The note was converted in accordance with the conversion terms; therefore no gain or loss has been recognized. On July 23, 2015, the Company issued 260,866 shares of common stock pursuant to the conversion of $13,000 of principal on the First Typenex Note. The note was converted in accordance with the conversion terms; therefore no gain or loss has been recognized. Common Stock Cancellations On August 12, 2015, the Company cancelled and returned to treasury a total of 150,000 shares of common stock previously issued to a consultant for services provided. Warrant Grants On July25,2015, the Company granted cashless common stock warrants to an independent contractor to purchase a total of 500,000 shares of common stock at $0.10per share for advisory services. The warrants are exercisable over seven (7) years from July25,2015. The warrants vest in full on December1,2015. The initial estimated value using the Black-Scholes Pricing Model, based on a volatility rate of 204% and a call option value of $0.0497, was $24,872. 18 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934). Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national and local general economic and market conditions; demographic changes; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this Quarterly Statement reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. The following discussion and analysis of financial condition and results of operations of the Company is based upon, and should be read in conjunction with, its unaudited financial statements and related notes elsewhere in this Form 10-Q, which have been prepared in accordance with accounting principles generally accepted in the United States. Summary Overview We are a research-based company that intends to discover and develop medical treatments for humans, specifically targeting the treatment of Alzheimer’s Disease (AD), Fibromyalgia, Multiple Sclerosis(MS), Traumatic Brain Injury(TBI), Amyotrophic Lateral Sclerosis (ALS/Lou Gehrig’s Disease), Blood Sepsis and Viremia, and Cancer. We have not generated any revenue to date, and we do not currently have a product ready for market. Going Concern As a result of our financial condition, we have received a report from our independent registered public accounting firm for our financial statements for the years ended December 31, 2014 and 2013 that includes an explanatory paragraph describing the uncertainty as to our ability to continue as a going concern. In order to continue as a going concern we must effectively balance many factors and begin to generate revenue so that we can fund our operations from our sales and revenues. If we are not able to do this we may not be able to continue as an operating company. At our current revenue and burn rate, our cash on hand will last less than one month, and thus we must constantly raise capital by issuing debt or through the sale of our stock. However, there is no assurance that we will be able to raise the necessary funds or that our existing cash flow will be adequate to satisfy our existing operating expenses and capital requirements. 19 Results of Operations for the Three and Six Months Ended June 30, 2015 and 2014 Introduction We had no revenues for the three and six months ended June 30, 2015. Our operating expenses were $886,983 and $2,113,417, respectively, for the three and six months ended June 30, 2015 compared to $209,829 and $487,680, respectively, for the three and six months ended June 30, 2014, an increase of $667,154 and $1,625,737, or 323% and 333%, respectively. Our operating expenses consisted mostly of professional fees and research and development as we provided stock based compensation to service providers and continued to incur research and development costs. Revenues and Net Operating Loss Our revenue, operating expenses, net operating loss, and net loss for the three and six months ended June 30, 2015 and 2014, were as follows: Three Months Three Months Six Months Six Months June 30, June 30, June 30, June 30, 2015 2014 2015 2014 Revenue $ - $ - $ - $ - Operating expenses: Research and development 56,871 52,220 173,673 54,962 General and administrative 25,498 40,297 48,798 88,114 Professional fees 804,614 117,312 1,890,946 344,604 Total operating expenses 886,983 209,829 2,113,417 487,680 Net operating loss (886,983 ) (209,829 ) (2,113,417 ) (487,680 ) Other expense (49,577 ) - (90,578 ) (29,455 ) Net loss $ (936,560 ) $ (209,829 ) $ (2,203,995 ) $ (517,135 ) Revenues The Company was established on May 10, 2010, and has no revenues to date. Research and Development Research and development expenses were $56,871 and $173,673 for the three and six months ended June 30, 2015, respectively, compared to $52,220 and $54,962 for the three and six months ended June 30, 2014, respectively, an increase of $4,651 and $118,711, or 9% and 216%. The expenses were the continued research and development costs through our partners, specifically the University of Texas at El Paso, incurred during the three and six months ended June 30, 2015 related to the development of our patented technologies, and increased because we resumed efforts that had been slowed down when our cash flow would not permit it. We anticipate that research and development costs will, on average, be consistent with the costs incurred in the three months ended June 30, 2015, and June 30, 2014, but lower than those incurred in the six months ended June 30, 2015, and higher than the six months ended June 30, 2014. 20 General and Administrative General and administrative expenses were $25,498 and $48,798 for the three and six months ended June 30, 2015, respectively, compared to $40,297 and $88,114 for the three and six months ended June 30, 2014, respectively, a decrease of $14,799 and $39,316, or 37% and 45%. The decrease in both periods was primarily due to the elimination of certain advertising and promotion expenses. Professional Fees Professional fees expense was $804,614 and $1,890,946 for the three and six months ended June 30, 2015, respectively, compared to $117,312 and $344,604 for the three and six months ended June 30, 2014, respectively, an increase of $687,302 and $1,546,342, or 586% and 449%. Amounts for both periods include the amortization of non-cash stock based compensation related to common stock warrants granted. For the six months ended June 30, 2015, professional fees also consisted of $1,814,738 of stock based compensation, consisting of $1,523,103 of amortization expense on warrants issued to officers and directors, and $291,635 of amortization expense on warrants issued to consultants, in addition to $76,208 of professional fees paid, or owed in cash, compared to $179,900 of stock based compensation related to the issuance of a total of 283,462 shares of common stock, $49,751 of amortized warrant expenses related to issuances to independent contractors and approximately $114,953 of professional fees paid, or owed in cash, for the six months ended June 30, 2014. Net Operating Loss Net operating loss for the three and six months ended June 30, 2015, was $886,983, or ($0.04) per share, and $2,113,417, or $(0.10) per share, respectively, compared to $209,829, or $(0.01) per share, and $487,680, or ($0.03) per share, for the three and six months ended June 30, 2014. The increase in net operating loss was $667,154, or 323%, for the three months ended June 30, 2015, compared to the three months ended June 30, 2014, and $1,615,737, or 325%, for the six months ended June 30, 2015, compared to the six months ended June 30, 2014. Net operating loss increased, as set forth above, primarily due to an increase in research and development expenses and compensation related to stock issuances for professional fees. Other Expense Other expense for the three and six months ended June 30, 2015 was $49,577 and $90,578, respectively, as compared to $-0- and $29,455 for the three and six months ended June 30, 2014. Other expense consisted of amortization of beneficial conversion feature on convertible notes of $44,979, amortization of warrants of $25,181, interest on convertible notes of $8,175, amortization of original issue discount on convertible notes of $7,338, and amortization of loan origination costs of $4,905 during the six months ended June 30, 2015 compared to interest on related party loans of $29,455 during the six months ended June 30, 2014. Net Loss Net loss for the three and six months ended June 30, 2015, was $936,560, or ($0.04) per share, and $2,203,995, or $(0.10) per share, respectively, compared to $209,829, or $(0.01) per share, and $517,135, or ($0.03) per share, for the three and six months ended June 30, 2014. Net loss increased, as set forth above, primarily due to an increase in research and development expenses and compensation related to stock issuances for professional fees. 21 Liquidity and Capital Resources Introduction During the six months ended June 30, 2015, because we did not generate any revenues, we had negative operating cash flows. Our cash on hand as of June 30, 2015 was $26,492, which was derived from the sale of convertible promissory notes to investors. Our monthly cash flow burn rate for 2014 was approximately $53,000, although we do have some flexibility with the burn rate related to our research partners, as evidenced by our reduced burn rate of approximately $32,000 in 2015. Although we have moderate short term cash needs, as our operating expenses increase we will face strong medium to long term cash needs. We anticipate that these needs will be satisfied through the issuance of debt or the sale of our securities until such time as our cash flows from operations will satisfy our cash flow needs. Our cash, current assets, total assets, current liabilities, and total liabilities as of June 30, 2015 and December 31, 2014, respectively, are as follows: June 30, December 31, 2015 2014 Change Cash $ 26,492 $ 102,599 $ (76,107 ) Total Current Assets 39,143 115,522 (79,379 ) Total Assets 43,493 120,631 (77,138 ) Total Current Liabilities 420,446 188,390 232,056 Total Liabilities $ 420,446 $ 188,390 $ 232,056 Our cash and total current assets decreased because, although we were able to raise capital from the sale of convertible notes, the amount raised was less than our cash used in operations. Our total current liabilities increased because of the sale of convertible notes, an increase in accounts payable. Our stockholders’ deficit increased by $309,194 to $376,953. In order to repay our obligations in full or in part when due, we will be required to raise significant capital from other sources. There is no assurance, however, that we will be successful in these efforts. Cash Requirements Our cash on hand as of June 30, 2015 was $26,492. Based on our lack of revenues and current monthly burn rate of approximately $32,000 per month, we will need to continue to fund operations by raising capital from the sale of our stock and debt financings. Sources and Uses of Cash Operations We had net cash used in operating activities of $(191,107) for the six months ended June 30, 2015, compared to $(418,628) for the six months ended June 30, 2014. For the six months ended June 30, 2015, the net cash used in operating activities consisted primarily of our net loss of $(2,203,995), offset primarily by stock based compensation to related parties of $1,523,103, stock based compensation of $291,635, an increase in accounts payable of $90,401, and amortization of debt discounts of $77,498. For the six months ended June 30, 2014, the net cash used in operating activities consisted primarily of our net loss of $(517,135), a decrease in accounts payable of $(79,581) and accounts payable to related parties of $(22,622), offset by non-cash adjustments to our net loss, primarily $229,651 of stock based compensation. 22 Investments We had zero net cash used in investing activities for the six months ended June, 2015 and 2014. Financing Our net cash provided by financing activities for the six months ended June 30, 2014, was $115,000, compared to $-0- for the six months ended June 30, 2014. For the six months ended June 30, 2014, our financing activities consisted of proceeds from the sale of convertible note payables. Debt Instruments, Guarantees, and Related Covenants On February 24, 2015, we entered into a Securities Purchase Agreement with AdarBays,LLC, pursuant to which we sold to Adar Bays an 8% Convertible Promissory Note in the original principal amount of $44,100.00. The Note has a maturity date of February24,2016, and is convertible after 180 days into our common stock at the higher of (i) $0.001 cents per share or (ii) 70% of the average of the two (2) lowest closing prices of our common stock for the fifteen (15) trading days prior to receipt of a conversion notice from Adar Bays. The shares of common stock issuable upon conversion of the Note will be restricted securities as defined in Rule 144 promulgated under the Securities Act of 1933. The Note can be prepaid by us at a premium as follows: (a) between 1and30 days after issuance – 115% of the principal amount; (b) between 31 and 60 days after issuance – 121% of the principal amount; (c) between 61 and 90 days after issuance – 127% of the principal amount; (d) between 91 and 120 days after issuance – 133% of the principal amount; (e) between 121 and 150 days after issuance – 139% of the principal amount; and (f) between 151 and 180 days after issuance – 140% of the principal amount. There is no right to pre-payment after 180 days. The purchase and sale of the Note closed on March 2, 2015, the date that the purchase price was delivered to us. 23 On January 30, 2015, we entered into a Securities Purchase Agreement with LG Capital Funding, LLC, pursuant to which we sold to LG Capital a 8% Convertible Promissory Note in the original principal amount of $82,687.00. The Note has a maturity date of January29,2016, and is convertible after 180 days into our common stock at the higher of (i) $0.001 cents per share or (ii) 70% of the average of the two (2) lowest closing bid prices of our common stock for the fifteen (15) trading days prior to receipt of a conversion notice from LG Capital. The shares of common stock issuable upon conversion of the Note will be restricted securities as defined in Rule 144 promulgated under the Securities Act of 1933. The Note can be prepaid by us at a premium as follows: (a) between 1 and 30 days after issuance – 115% of the principal amount; (b) between 31 and 60 days after issuance – 121% of the principal amount; (c) between 61 and 90 days after issuance – 126% of the principal amount; (d) between 91 and 120 days after issuance – 132% of the principal amount; (e) between 121 and 150 days after issuance – 138% of the principal amount; and (f) between 151 and 180 days after issuance – 140% of the principal amount. There is no right to pre-payment after 180 days. The purchase and sale of the Note closed on January30,2015, the date that the purchase price was delivered to us. ITEM 3 Quantitative and Qualitative Disclosures About Market Risk As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 4 Controls and Procedures (a) Disclosure Controls and Procedures We conducted an evaluation, with the participation of our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, or the Exchange Act, as of June 30, 2015, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities Exchange Commission’s rules and forms, including to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is accumulated and communicated to our management, including our principal executive and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that as of June 30, 2015, our disclosure controls and procedures were not effective at the reasonable assurance level due to the material weaknesses identified and described in our Annual Report on Internal Control Over Financial Reporting filed in our Annual Report on Form 10-K. 24 Our principal executive officers do not expect that our disclosure controls or internal controls will prevent all errors and all fraud. Although our disclosure controls and procedures were designed to provide reasonable assurance of achieving their objectives and our principal executive officers have determined that our disclosure controls and procedures are effective at doing so, a control system, no matter how well conceived and operated, can provide only reasonable, not absolute assurance that the objectives of the system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented if there exists in an individual a desire to do so. There can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. (b) Changes in Internal Control over Financial Reporting No change in our system of internal control over financial reporting occurred during the period covered by this report, the three month period ended June 30, 2015, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 25 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings We are not a party to or otherwise involved in any legal proceedings. In the ordinary course of business, we are from time to time involved in various pending or threatened legal actions. The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations. However, in the opinion of our management, other than as set forth herein, matters currently pending or threatened against us are not expected to have a material adverse effect on our financial position or results of operations. ITEM 1A Risk Factors As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds On May 30, 2015, we issued a warrant to acquire up to five hundred thousand (500,000) shares of our common stock to Ryan Fields, one of the members of our Scientific Advisory Board, in exchange for services related thereto. The warrant is exercisable for seven (7) years at $0.25 and shall vest in its entirety on December 1, 2015, subject to the condition that Mr. Fields is still a member of our Scientific Advisory Board at that time. If Mr. Fields ceases to be a member of our Scientific Advisory Board for any reason prior to December 1, 2015, the warrant shall terminate immediately. The issuance of the warrant was exempt from the registration requirements of the Securities Act of 1933 pursuant to Section 4(a)(2) of the Securities Act of 1933. The purchaser was a sophisticated investor, familiar with our operations, and there was no solicitation. ITEM 3 Defaults Upon Senior Securities There have been no events which are required to be reported under this Item. ITEM 4 Mine Safety Disclosures Not applicable. ITEM 5 Other Information There have been no events which are required to be reported under this Item. 26 ITEM 6 Exhibits (a) Exhibits 3.1 (1) Articles of Incorporation of Premier Biomedical, Inc. 3.2 (1) Bylaws of Premier Biomedical, Inc. 3.3 (1) Certificate of Designation of Series A Convertible Preferred Stock 10.1 (2) Patent License Agreement dated March 4, 2015 10.2 (3) Amendment No. 1 to Patent License Agreement dated June 19, 2015. 10.3 (4) Consulting Agreement with FBROCCO dated June 23, 2015. 10.4 Common Stock Purchase Warrant issued to Ryan Fields dated March 30, 2015 31.1 Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer 31.2 Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer 32.1 Chief Executive Officer Certification Pursuant to 18 USC, Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Chief Financial Officer Certification Pursuant to 18 USC, Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 100.INS XBRL Instance Document 100.SCH XBRL Schema Document 100.CAL XBRL Calculation Linkbase Document 100.DEF XBRL Definition Linkbase Document 100.LAB XBRL Labels Linkbase Document 100.PRE XBRL Presentation Linkbase Document (1)Incorporated by reference from our Registration Statement on Form S-1 dated June 13, 2011, filed with the Commission on June 14, 2011. (2)Incorporated by reference from our Current Report on Form 8-K dated March 16, 2015, and filed with the Commission on March 18, 2015. (3)Incorporated by reference from our Current Report on Form 8-K dated June 19, 2015, and filed with the Commission on June 23, 2015. (4)Incorporated by reference from our Current Report on Form 8-K dated July 3, 2015, and filed with the Commission on July 9, 2015. 27 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Premier Biomedical, Inc. Dated: August 14, 2015 By: /s/ William A. Hartman William A. Hartman Its: Chief Executive Officer 28
